DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-7-2020 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, et. al., U.S. Patent Application Publication Number 2020/0110156, filed June 6, 2019.

As per claim 1, Ahmed discloses  a simulation system for use in testing a radar system, the simulation system comprising: 
a coarse delay module configured to receive either a first stream of digital data samples that are sampled from a radar signal at a sample time period or a second stream of digital data samples that are processed by another simulation system component, delay the digital data samples by a selectable first delay time that is greater than or equal to the sample time period, and output coarse delayed samples; a fine delay module configured to receive either the first stream of digital data samples or the second stream of digital data samples, filter the digital data samples to represent delay by a selectable second delay time that is less than the sample time period, and output fine delayed samples (Ahmed, ¶6-7 using two distinct delay settings);
and a doppler shift module configured to receive either the first stream of digital data samples or the second stream of digital data samples, adjust a value of one or more frequency components of the digital data samples, and output doppler shifted samples (Ahmed, ¶46).
Ahmed fails to explicitly disclose using a coarse and fine delay based sampling. He provides detail concerning the first and second operating at different sampling rates and it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the delay time limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claim 2, Ahmed further discloses the simulation system of claim 1, wherein the coarse delay module includes a memory element configured to receive the digital data samples and store them, each digital data sample stored in a different one of a plurality of memory locations, the memory element further configured to transmit the digital data samples, and a memory controller configured to control the operation of the memory element so that the memory element stores each digital data sample for the first delay time (Ahmed, ¶35-36).

As per claim 3, Ahmed further discloses the simulation system of claim 2, wherein the memory controller is further configured to determine memory locations where the digital data samples are written to and read from (Ahmed, ¶35-36).
As per claim 10, Ahmed further discloses the simulation system of claim 1, wherein the simulation system receives a feedback signal from the radar system and adjusts simulation parameters according to a content of the feedback signal (Ahmed, ¶7 where various parameters can be changed).
Ahmed fails to explicitly disclose the simulation parameters coming from radar feedback however he discloses modifications to the parameters. It would have been an obvious matter of design choice to use feedback, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Ahmed in changing parameters to a desired target.
 
Claim(s) 4, 8, 11, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Nestler, U.S. Patent Application Publication Number 2017/0146643, published May 25, 2017.

As per claim 4, Ahmed discloses the system of claim 1 but fails to explicitly disclose a fractional delay filter and controller.
Nestler teaches a fractional delay filter (¶9).
It would have been an obvious matter of design choice to use a fractional delay filter, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Ahmed. The examiner further submits that a fractional delay filter is known in the art.
As per claim 8, Ahmed as modified by Nestler discloses the simulation system of claim 4, wherein the fractional delay filter includes a Farrow structured fractional delay filter (Nestler, ¶101).

As per the limitations of claim 11, please see the rejection and rationale of claims 1, 2 and 4 above.
As per the limitations of claim 14, please see the rejection and rationale of claim 10 above.
As per the limitations of claim 15, please see the rejection and rationale of claim 8 above.
As per the limitations of claim 17, please see the rejection and rationale of claims 1 and 4 above.

As per claim 20, Ahmed as modified by Nestler further discloses the simulation system of claim 17, wherein the coarse delay module further includes a digital delay unit configured to receive the digital data samples, delay them for a plurality of sample time periods, and output the coarse delayed samples (Ahmed, ¶6-7).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Rosen, U.S. Patent Number 3,167,768, published January 26, 1965.

As per claim 9, Ahmed discloses the system of claim 1 but fails to disclose a single sideband modulator.
Rosen teaches a single sideband modulator (Col. 1, lines 10-15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a single sideband modulator as it is a well-known component and well within the skill of a person in the art to use for its intended purpose.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and Nestler as applied to claim 11 above, and further in view of Rosen.

As per claim 16, Ahmed as modified by Nestler discloses the simulation system of claim 11 but fails to disclose a single sideband modulator.
Rosen teaches a single sideband modulator (Col. 1, lines 10-15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a single sideband modulator as it is a well-known component and well within the skill of a person in the art to use for its intended purpose.

Allowable Subject Matter
Claims 5-7, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619